Citation Nr: 0614413	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a dental disorder.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.  Under 38 C.F.R. 
§ 17.161(b)(2), those veterans who have a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge from active service, 
which took place before October 1, 1981, may be authorized to 
receive any treatment indicated as reasonably necessary for 
the one-time correction of the service-connected 
noncompensable condition, but only if: (1) they were 
discharged under conditions other than dishonorable from a 
period of active military service of not less than 180 days; 
(2) application for treatment was made within one year after 
such discharge; and (3) a VA dental examination is completed 
within 14 months after discharge, unless delayed through no 
fault of the veteran.  It is unclear whether the veteran's 
claim is also a request for VA outpatient dental treatment on 
a one time basis, therefore this issue is referred back to 
the RO for appropriate action to include referral to the VA 
Medical Center (VAMC).


FINDING OF FACT

Claimed dental conditions were not incurred in service and 
were not the result of dental trauma or disease in service.




CONCLUSION OF LAW

Claimed dental conditions were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1712, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.381 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, an April 2004 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The April 2004 letter informed the 
veteran what additional information or evidence was needed to 
support his claim, and that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  The letter 
also asked him to notify the AOJ if there was any other 
evidence or information that he thought would support his 
claim.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal.  However, in 
light of the Board's determination that the criteria for 
service connection has not been met, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The veteran has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.
 
Service, non-VA and VA medical records and lay statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the veteran's claim and 
that VA has satisfied, to the extent possible, the duty to 
assist.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).  Dental disabilities which may be awarded 
compensable disability ratings are set forth under 38 C.F.R. 
4.150 (2005).  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
4.150, Diagnostic Codes 9900-9916 (2005).

The veteran contends that he has a right jaw disorder that is 
due to dental surgery he had while in service.  

The veteran had four teeth extracted in September 1977, a 
month after entering service.  Lay statements from his mother 
and his cousin reflect that the veteran did not receive any 
follow-up treatment after the surgery, and has had swelling 
and pain in his right jaw ever since.  The Board finds their 
statements are not credible because service medical records 
reflect 19 post-surgery visits to the VA dental clinic, the 
last one approximately one month before leaving service, and 
treatment records in late September and October 1977 reveal 
that he was healing well from the surgery.  Records from the 
Alaska Department of Corrections, dated in October 1988, are 
the first post-service medical records which show a complaint 
of right jaw pain.  In these records, over seven years after 
the veteran left service, he reported that the pain had 
started two weeks earlier.  A December 1988 computed 
tomography (CT) scan suggested only a marked enlargement of 
the parotid with no mass or filling defects.  A January 1989 
panorex is negative and a March 1989 magnetic resonance 
imaging (MRI) shows no focal masses or significant 
abnormalities, only hypertrophy of unknown origin.  March 
2004 records from the Anchorage Neighborhood Health Center 
suggest that the veteran be evaluated for temporomandibular 
joint (TMJ) disease; but there is no confirmed diagnosis.  In 
June 2004, a VA nurse practitioner diagnosed the veteran with 
TMJ based on his self-reported history and ordered a 
mandibular x-ray, which showed that the mandible had a normal 
appearance without any evidence of deformity, inflammation or 
destructive changes.  Later post-service medical records from 
the emergency room at Elmendorf Air Force Base show a 
diagnosis of chronic joint pain with no treatment of TMJ or 
any other service-connectable disorder.  Pain alone, without 
a diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In terms of the lay statements included in the record, lay 
people with no apparent medical expertise or training, are 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence of record does not show any right mandibular 
abscess or any chronic right jaw injury resulting in TMJ in 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a dental disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


